Title: To Thomas Jefferson from Stephen R. Bradley, 13 September 1802
From: Bradley, Stephen R.
To: Jefferson, Thomas


          
            Sir
            Westminster Sept. 13th. 1802
          
          I have the honour to acknowledge the receipt of your letter of the 27th. of August, yesterday, and can assure you it was the first intimation, that you expected from me a recommendation of proper persons, as Commissioners of bankruptcy in this State—had it before come to my knowledge, I certainly should have embraced the earliest oppertunity of giving you all the assistance in my power. You will permit me to observe that this state has a range of Mountains runing north and south through almost the whole length of the same, that most of the Inhabitants are settled on the east and west side of the State, and but very little commerce or intercourse across the mountains that the Legislature hold their Sessions alternately on each side as do also the courts of the United States. I should deem it most expedient to appoint four on each side that is four in the district in which Judge Smith lives & four in the district in which I live, I mention four that in case of Death, or other causes that might incapacitate one, there might be a sufficient number in the district without having to cross the mountains. Under a conviction of the expediency I will take the Liberty of recommending four living on the eastern Side of the mountains, expecting Judge Smith will recommend proper characters on the western side—And will name Mark Richards and Reuben Atwater of Westminster James Elliot of Brattleborough and Oliver Gallop of Hartland—The first is a Very respectable Merchant the three last mentioned are Lawyers, they are all Men of known probity, abilities, and firmly attached to Republican principles, and would no doubt if appointed discharge the duties with faithfulness, required of them.
          I cannot but remark before I close this letter that last week the Election took place throughout this State for Members of the Legislature—Nothing can equal the diabolical exertions made by the Feds., the lies, falshoods, and spurious productions, they have published, would disgrace the pen of an Infernal, and all we flatter ourselves to no purpose, from the returns received we are Induced to believe the Legislature at their ensueing Session Next Month will be more republican than they were last Year—
          I am Sir With Sentiments of the highest respect, Your Most Obedt Humble Servt
          
            Stephen R Bradley
          
        